EXHIBIT 10.1


Guangdong Xinxingmei Water Affairs Co., Ltd
Equity Transfer Agreement
Contents





1.
Purchase and Sale of Equity

2.
Effective Date and Issues Before Delivery

3.
Delivery

4.
Statement, Guarantee and Commitment

5.
Specific Conditions

6.
Confidential Clause

7.
Force Majeure

8.
Applicable Laws

9.
Disputes Settlement

10.
Others

 
 
 

--------------------------------------------------------------------------------

 
 
This Equity Transfer Agreement (hereinafter as "this agreement') is signed in
Guangzhou city as of the date December 29th by and between the following 2
parties:
 
Transferor: Evergreen Asset Group Ltd, a company lawfully incorporated and
continually existed under the law of British Virgin Islands. Its registered
address is located within British Virgin Islands, with the major operation place
as well as business contact address to be No. 35 building, Phase 2 of
International Finance Center, No. 8 Financial Street, Central, Hongkong
(hereinafter as “Party A”); and
 
Transferee: Wenming Pu, legal resident of China, Identification card number to
be 510523197007216634, legal address to be No. 681 Jiangong Road, Naxi District,
Luzhou City, Sichuan Province(hereinafter as “Party B")
 
In light of conditions as follows:
 

A.
Guangdong Xinxingmei Water Affairs Co. Ltd (hereinafter as "The Company") is a
sino-foreign joint venture legally incorporated and continually existed under
the law of Peoples's Republic of China. Its registered address and business
place is located at Room 7A06、7A01, Baicheng Commercial Building, No. 584
Yingbin Road, Dashi Town, Panyu District, Guangzhou City, Guangdong Province;

 

B.
Party A possesses 90% of the Company share;

 

C.
Party A herein would like to sell its 58% of the total company share to Party B
following the terms and conditions under this agreement;

 

D.
The Board of Director of the company has made a resolution on December 29th 2007
to consent to that Party A may sell 58% of the total company share to Party B;

 
The below terms and conditions is herewith agreed and declared by both parties:
 
1.
Purchase and Sale of the Equity

 
1.1
Purchase and Sale

 
Party B agrees to purchase 58% of the total equity possessed by Party A, whereas
Party A consents to sell to Party B of the above mentioned equity at the
original purchase price of RMB 7,308,600 Yuan paid through equivalent foreign
currency. These equity has not lien, pledge,mortgage, security interest of any
kind or any other forms of restriction of property rights set against itself.
Party B is to pay to Party A in cash of foreign currency("Purchase Price")
equivalent to the consideration RMB 7,308,600 Yuan for the transferred equity.
 
After completing the transfer formalities, Party A will possess 32% of total
equity of Guangdong Xinxingmei Water Affairs Co., Ltd, and Party B will possess
68% of total equity of the Company.
 
1.2
Payment of "Purchase Price"

 
Party B agrees, after the company revised its related provisions of its Articles
of Association and the agreement, completed the enterprise alteration
registration process, and secured approval by the local authorities, within 2
months since the

 
1

--------------------------------------------------------------------------------

 
 
registration of the company, to pay to Party A 70% of the consideration of the
transferred equity in cash, and the remaining balance shall be paid in full
within 3 months.
 
2.
Effective Date and Issues Before Delivery

 
2.1
Effective Date

 
This agreement, in light of the duties and rights involving both parties for the
purpose of validating this agreement, shall be come into effect instantly after
the signature of the authorized representatives of both parties. Other terms and
conditions shall come into effect upon examination and approval by the
government authorities.
 
2.2
Approval by and Filing with Government

 
The equity transfer under this agreement shall be upon the approval of the
examination and approval authorities, and it shall be filed with administration
authorities of industry and commerce. For the sake of above mentioned purpose,
after the signature of this agreement, Party A and Party B shall revise related
provisions of the joint venture contract and Articles of Association, and submit
these documents for the approval by the examination and approval authorities.
After securing the approval from the examination and approval authorities, both
parties shall, regarding the equity transfer, file with the registration
authorities under the laws and regulations of the People's Republic of China, to
ensure that prescribed duties and responsibilities are performed in accordance
with joint venture contract and Articles of Association of the company.
 
3.
Delivery

 
3.1
Delivery

 
Under this agreement, "Delivery" is referred to the time when the prescribed
transaction is completed. "Delivery" shall be conducted on the date agreed by
both parties.This date shall, under any conditions, be not late than 30 days
after the consideration of equity transfer is paid in full . "Delivery" shall be
conducted on the place agreed by both parties.
 
3.2
Seller's Obligations

 
The seller shall deliver below documents to the buyer during the "Delivery"
 

 
(a)
A copy of Company Approval Certificate which shall manifest that the buyer
possess 68% of the company equity; and

 

 
(b)
Resolution of Board of Director of the seller company which authorize the seller
to sign, deliver and perform this agreement, and authorize a management staff to
sign this agreement on the behalf of the seller.

 
3.3
Obligations of the Buyer

 
During the "Delivery", Party B shall has paid in full of the consideration of
the equity transferred by Party A as per the stipulated amount by clause 1.1;
whereas Party B failed to pay the amount of the equity on time in accordance
with stipulations of this

 
2

--------------------------------------------------------------------------------

 
 
agreement, Party B shall pay 0.02% of the default part of the total amount as
penalty for every default day, and it shall be paid from Party B to Party A.
 
4.
Statement, Guarantee and Commitment

 
4.1
Statement and Guarantee

 
Party A shall ensure that the equity transferred to Party B is lawfully owned,
there is not any mortgage right or any other security right set against itself
and it is immune to the recourse from any 3rd party.
 
The seller and the buyer separately make statement and guarantee as follows:
 

 
(a)
It was lawfully incorporated and effectively existed under the law of its
establishing place or its founding place, and it was under a steady state and
good condition;.

 

 
(b)
It is entitled with necessary rights and approval for signing, delivering this
agreement and perform duties under this agreement;

 

 
(c)
It has adopted every necessary internal action for authorizing it to sign and
conclude this agreement, and the representative signing on this agreement has
been entitled with sufficient authoritarian to sign on and restrict this
agreement;

 

 
(d)
This agreement is binding on both parties after the formal signature by
authorized representatives by both parties;

 

 
(e)
Both signature of this agreement and duty performance under this agreement shall
not contravene, result in breach or violation of any provisions of the Articles
of Association which are applicable during signature, any law, regulation,
rules, authorization or any approval from government authorities, or the
contract or agreement in which it is a party or the contract object;

 

 
(f)
All the informations regarding this transaction provided by each respective
party is true, accurate and complete, and it will not result in misguidance in
any aspect. All the statements and guarantees, upon the signature date of this
agreement, is true, accurate and complete in all important aspects, and during
"Delivery" all the important aspects are true, accurate and complete. (Whereas
the statements and guarantees was renewedly made at the delivery time, the
affects resulting from the transaction stipulated or allowed by this contract is
excluded.÷

 
5.
Specific Conditions

 
Creditor's rights and Debts Confirmation: After validation of this agreement,
the seller shall present its balance sheet which includes its creditor's rights
and debts. Creditor's rights and debts recognized by the buyer shall be
inherited by the buyer. The seller shall undertake responsibilities for the
debts which is failed to be recognized by the buyer.
 
6.
Confidential Clause

 
6.1
Confidential Obligations


 
3

--------------------------------------------------------------------------------

 
 
The seller shall keep all classified information as confidential. Except it was
used for the purpose of this agreement, this information shall not be used for
any other purpose and shall not be disclosed to any third party,
 
The seller may, without restriction of the common applicability of the above
stipulations, disclose the classified information to its stockholder or the
seller or the employee, director of board and professional advisor of the
company, provided that this kind of disclosure is for the reasonable demands for
the purpose of this agreement. The seller shall ensure that the stockholder,
employee, director of board and the professional advisor be conscious and abide
by the confidential obligations.
 
6.2
Classified Information

 
For the purpose of clause 6, "Classified Information" are referred to all the
oral or written informations related to or has any relations with business
operation, business strategy, business plan, investment plan, products, sales,
customers, employees, marketing, technology, finance or other matters of the
company, including but without limit to all the reports and records including
this kind of information and all the copies(including electronical
copies),duplicates,reprintings and translation materials.
 
6.3
Confidential Obligation Period

 
After termination of this agreement, the restrictions stipulated by Clause 6
shall continually apply without time limits.
 
7.
Force Majeure

 
7.1
Force Majeure Matters

 
"Force Majeure " is referred to all the matters that not foreseeable, and its
occurrence and consequence are unable to prevent or overcome, and it is occurred
after the agreement signature and impedes any one party to wholly or partially
perform this agreement. Such masters include earthquakes, typhoons, floods,
fires, wars, domestical or international transportation troubles, government or
public institution acts, infectious disease, civil turbulence, strikes or any
other situations that could not be foreseeable, prevented and overcome.
 
7.2
Performance Suspending

 
Once the force amateur matter occurred, the duties of the party who suffers from
force amateur matter shall be suspended performance and the term shall be
extended automatically for the delay period caused by the force majeure matter,
and this party shall be free of undertaking of liability for breach of
agreement.
 
7.3
Force Majeure Notice

 
The party that claims force majeure shall note another party in written form
promptly, and provide sufficient evidences of force majeurer occurrence and
ongoing period within 15 days since the notice.
 
7.4
Resolution

 
Both parties shall negotiate to pursue fair solution instantly and try every
appropriate effort to minimize the consequence of the force majeure once it
occurs.
 
 
4

--------------------------------------------------------------------------------

 
 
8.
Applicable Laws

 
This agreement is under the law of People's Republic of China and it shall be
interpreted in accordance with this law.
 
9.
Dispute Settlement

 
9.1
Negotiation and Arbitration

 
Any party shall submit any dispute or claim due to this agreement for
arbitration, and the arbitration shall be conducted by the host of the ICC
International Court of Arbitration , with 3 arbitrators following arbitration
rules of International Chamber of Commerce. The arbitration shall use English
and it is final and binding on both parties. Both parties agree that the
arbitration ruling shall be performed by any court that have jurisdiction on
both parties of this agreement.
 
9.2
Affects of Arbitration Procedures

 
The beginning of the arbitration procedure shall not result in termination of
this agreement. This agreement shall continual to be fully binding before the
rulings of the arbitrators.
 
10.
Others

 
10.1
Non-waiver Agreement

 
The nonperformance or late performance by any party under any right of
 
this agreement shall not constitute an waiver of the right. Separate or partial
performance of a right shall not exclude any other forms of performance toward
this right in the future.
 
10.2
Revision

 
This agreement is stipulated for the rights and interests of both parties as
well as their legal inheritants and transfrees on which this agreement is also
binding. Any revision of this agreement shall be consented in written form
signed by both parties.
 
10.3
Divisibilities

 
Invalidation of any provision of this agreement shall have no affects on the
validation of any other provisions.
 
10.4
Version

 
This agreements has 5 originals in Chinese, Party A and Party B have one
original each, one original is for filing with examination and approval
authorities, one original is for filing with administration authorities of
industry and commerce, and one original is for the preservation of Guangdong
Xinxingmei Water Affairs Co., Ltd. All of these originals are with equivalent
legal force.
 
10.5
Agreement Integrity

 
This agreement, with its appendixes, shall constitute the integrated agreement
by both parties regarding the purpose of this agreement, and it shall replace
all the former discussions, negotiations, and agreements regarding the purpose
of this agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
10.6
Expenses, Expenditures and Taxation

 
The related expenses regarding this equity transfer include: all the expenses
shall be collaboratively undertaken by both the sellers and the buyer.
 


ÄSeller: Evergreen Asset Group Limited (Party A)
 
 
Authorized Representative
 
 
ÄBuyer: Wenming Pu (Party B)
 
 
Authorized Representative
 
 
December 23, 2007
 
 
 
6

--------------------------------------------------------------------------------

 